ULTRAPETROL (Bahamas) Limited First Quarter 2011 Results Presentation May 9, 2011 2 Our disclosure and analysis in this presentation concerning our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as ‘‘expects,’’ ‘‘anticipates,’’ ‘‘intends,’’ ‘‘plans,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘projects,’’ ‘‘forecasts,’’ ‘‘will,’’ ‘‘may,’’ ‘‘should,’’ and similar expressions are forward- looking statements. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow, working capital, and capital expenditures, they are subject to risks and uncertainties. These forward-looking statements represent our estimates and assumptions only as of the date of this presentation and are not intended to give any assurance as to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume no obligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in other factors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: –unexpected future operating or financial results –delays or increased costs in pending or recent acquisitions, deviations from our business strategy or unexpected increases in capital spending or operating expenses, including drydocking and insurance costs –changes in general market conditions and trends, including charter rates, vessel values, and factors affecting vessel supply and demand –our ability to obtain additional financing –changes in our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities –deviations from our expectations about the availability of vessels to purchase, the time that it may take to construct new vessels, or vessels’ useful lives –delays or defaults by our contract counter-parties in performing their obligations to us –loss of one or more key members of our management team –changes in governmental rules and regulations or actions taken by regulatory authorities –adverse weather conditions that can affect production of the goods we transport and navigability of the river system –the highly competitive nature of the oceangoing transportation industry –the loss of one or more key customers –unexpected fluctuations in foreign exchange rates and devaluations –liabilities from future litigation –other factors discussed in the section titled ‘‘Risk factors” in our annual report on form 20-F for the year ended December 31, 2010 –Adjusted EBITDA consists of net income (loss) prior to deductions for interest expense and other financial gains and losses related to the financing of the Company, income taxes, depreciation of vessels and equipment and amortization of drydock expense, intangible assets, financial gain (loss) on extinguishment of debt and a premium paid for redemption of preferred shares. We have provided Adjusted EBITDA in this report because we use it to, and believe it provides useful information to investors to evaluate our ability to incur and service indebtedness. We do not intend for Adjusted EBITDA to represent cash flows from operations, as defined by GAAP (on the date of calculation) and it should not be considered as an alternative to measure our liquidity. This definition of Adjusted EBITDA may not be comparable to similarly titled measures disclosed by other companies. Generally, funds represented by Adjusted EBITDA are available for management’s discretionary use. Adjusted EBITDA has limitations as an analytical tool, and should not be considered in isolation, or as a substitute for analysis of our results as reported. Forward Looking Statements & EBITDA 3 Ultrapetrol’s 1Q 2011 Highlights (1)Includes discontinued operations (2)A reconciliation of Adjusted EBITDA and Adjusted Net Income to US GAAP measures is available on the Appendix to this presentation (3)Provision for Income Tax on foreign currency exchange gains on U.S. dollar denominated debt of one of our subsidiaries on the Offshore Supply Business The q-o-q EBITDA difference per segment is summarized as follows: On April 14, 2011, we reduced our debt voluntarily prepaying $15.0 million outstanding under the Banco BICE revolving facility together with accrued and unpaid interests to such date This $15.0 million credit line remains fully available for drawdown As of March 31, 2011, we held cash & cash equivalents of $76.1 million 5 River Business 1Q 2011 Highlights Increase in Voyage Expenses is mainly attributable to higher port and pushboat expenses, fuel consumption mainly generated by larger net tons transported, the new river container trade, neutral fuel price increases and general increases in voyage expenses during 1Q 2011 as compared to 1Q 2010 Running costs increased 29% mainly as a result of the increase in net tons transported and higher average crew and maintenance costs 1Q 2011 EBITDA was $6.8 million as opposed to $5.8 million in 1Q 2010 Efficiency initiatives begin to show our enhanced ability to carry larger volumes, increase revenues and improve margins 15% increase in net tons transported q-o-q $7.0 million or 29% increase in Revenues (including demurrage) mainly explained by: Larger net tons transported $2.0 million increase due to fuel price adjustments (passthrough) River container trade General increases in Voyage Expenses 6 Freight rates increased as a result of fuel price adjustments, as well as by average price increases and a more efficient cargo mix Average freight levels (excluding fuel adjustments) increased by $0.60 per ton q-o-q Voyage Expenses other than fuel expenses increased $1.8 per ton q-o-q mainly as a result of our River Container Trade which increased the number of third party harbor tugs and port expenses Our average running costs per ton increased 16% q-o-q mainly due to crew cost and maintenance increases compounded by revaluations of local currencies against the U.S. dollar 1Q 2011 vs 1Q 2010 - Breakdown per Net Ton Transported (In $ / Ton) 1Q 2011 1Q 2010 Difference Average Freight Rate 9.9% Difference +$2.63 Of which Fuel adjustment explains $2.03, or 7.6% Average price increases and cargo mix explain $0.60 or 2.3% (In $ / Ton) 1Q 2011 1Q 2010 Difference Net Fuel Expense per Metric Tonne -$1.3 or 17% Voyage Expenses other than fuel +$1.8 or 56% Increase in Running Costs $1.14 or 16.0% 7 Paraguayan Soybean & Brazilian Iron Ore Production Trend & Outlook USDA soy production estimate for 2011: 8.1 million tons (1)Source: USDA Foreign Agricultural Service - Updated May 4, 2011 (2)Industry Sources 2011 expected crop 2010 crop + 13% Our River Business operates the largest and most modern fleet in Hidrovia We have purchased 3 additional pushboats to further enhance our operation in anticipation of crop season Re-engining continues as planned Two fuel-engined pushboats already in operation and three under conversion, two of which will enter into service at the end of 2Q 2011 - Potential $13.0 million in fuel cost savings annually Hidrovia Regional Iron Ore Production (2) 8 Building jumbo-sized barges estimated to be 40% cheaper than alternative cost of acquiring barges Pro-Forma Static Capacity Potential Growth(1) (Capacity in DWT) (1)Pro-forma static capacity growth is based on the assumption of the production of one dry barge per week.There can be no assurance that such number of barges will be built over the period presented, and all results and data (except as of December 31, 2010) presented herein are subject to change. Total potential capacity If full second shift is successfully implemented Most Modern Automated Barge Building Shipyard in South America Hidrovia barge fleet will require substantial capacity replacement in the years to come Yard investment Yard produced 21 jumbo tank barges until February 2011 (close to 60% growth of end 2009 tanker fleet capacity) Have been producing jumbo dry barges thereafter - Plan to deliver one per week (1 Jumbo 1.66 Mississippi type barges) Six jumbo dry barges sold profitably to a third party Ability to double-up production with operation of a full second shift Total capacity working one shift By December 31, 2015 9 Re-engining Zonda I ‘s fuel-based engines in conjunction with its high HP have shown great efficiencies in terms of fuel consumption as well as speed lower cost per ton transported In January 2011, our second re-engined pushboat, Cavalier X, has commenced operation Pushboats Pampero I and Asuncion on dry-dock for final stages re-engining - estimated deliveries in 2Q 2011 Seven additional pushboats are set to be re-engined until mid 2013 as part of our original re-engining program - Potential annual savings: $13.0 million On March 23, 2011, the three additional secondhand pushboats acquired in USA during February 2011 arrived in the Hidrovia - Investment ~ $4.5 million (1)BunkerWorld: Spot gap between IFO 380 and Diesel on Singapore as of August 11, 2010 - as of March 11: Approx. $230 / m3 Estimated Pro-Forma EBITDA Assumptions Dry and Tank barge annual rotation as per historical average Flat average freight per ton based on current contract prices with clients Estimated tons transported 2015: 7.4 million PF 2argin of 36.7% on account of: Re-engining savings associated with the price differential between Gas Oil and Heavy Fuel: ~ $13.0 million on $214.50 / m3 price gap(1) and 2015 estimated fuel consumption of 60,700 MT Expected increase of 63% in static capacity should increase revenues proportionally by 63% for the period December 2010-2015 This corresponds to working one shift in the yard Impact of Growth Initiatives - Estimated Pro-Forma EBITDA 11 Offshore Supply Business 1Q 2011 Highlights Our revenues increased 4% in 1Q 2011 on account of: A full quarter operation of our UP Esmeralda and UP Safira which had fewer operational days during 1Q 2010 due to their positioning from the North Sea to Brazil in addition to time lost for their registration in Brazil prior to entering service under their long term charter to Petrobras in February 2010 Decrease in voyage expenses resulted mainly from the positioning expenses of UP Esmeralda and UP Safira from the North Sea to Brazil during the first quarter of 2010 as opposed to the positioning of only one PSV, our UP Turquoise, from China to Brazil in the same period of 2011 Increase in running costs is mainly attributable to to the partial operation of our UP Turquoise which was delivered to us on December 20, 2010, coupled with a general increase in crew and maintenance costs 12 Offshore Supply Business 1Q 2011 Overview (1)Company calculations / data- Total revenues divided by number of available ship days (2)Includes income related to delay and loss of hire insurances in 2008 - basis calendar days (3)Excludes time lost of UP Esmeralda and UP Safira in 1Q 2010 due to positioning / waiting to commence long-term employment in Brazil (4)First contract expires on September, 2012 We currently employ 7 PSVs in Brazil on 2-4 year term contracts with Petrobras at strong rates (4) North Sea (2008-09) & Brazilian Fleet Average Daily Gross Earnings (1) (2) In March 2011, our first Chinese newbuilding entered into a 4-year contract with Petrobras at $30,350 5 additional vessels are to join our current fleet between 2Q 2011 and 2012 13 Well positioned to profit from current & future developments in booming brazilian market: $224 Bn CAPEX Source: Petrobras Website (1)O’Keefe Consultancy as of February 17, 2011 (2)PFC Energy (3)Petrobras’ Press Release dated April 29, 2011 Petrobras’ expansion is poised to drive the brazilian offshore demand for PSVs Vessel demand will almost double (+211) in three years from 254 in 2010 to 465 in 2013 PSV orderbook unlikely to meet initial expected demand Ultrapetrol is in a beneficial position due to upcoming PSV deliveries +4,000 dwt PSV Orderbook (1) Total: 160 Vessles Petrobras closed 2010 as the world’s third largest energy company in terms of market capitalization (2) 2010-2014 Business Plan suggests a $224.0 billion investmentwhich includes 26 oil rigs contracted and 28 to be built by 2020 - $73.0 billion in Pre-Salt Latest review of Pre-Salt development area extended recoverable volume potential beyond 8 Bn boe This couples with the 5 Bn boe acquired in the Transfer of Rights (3) Since the first Master Plan in 2008, 8 drilling rigs have been put into operation and 5 are expected to begin activities in the next 3 months (3) These developments may push demand and PSV rates up further in the future 14 Young and hi-spec Offshore Supply Fleet Fleetunder construction Fleet in Operation Presently uncommitted expected to be placed on long-term charters Operating under long-term charters with Petrobras 2-4 years remaining in contract 4-year charter to Petrobras at $30,350 Note: Scheduled deliveries according to shipyards - These delivery dates have been delayed and should therefore not be considered as final 15 Gross Profit Contribution(1) of PSV Fleet - Illustrative TCE ($/day) ($ in millions) (1)Gross profit contribution calculated as net revenues less voyage expenses (assumed at 6.1% of revenues) and running costs ($11,000 per day) based on historical averages (i.e. vessel EBITDA before overhead expense). Average 1Q 2011 Gross Daily Earnings: $28,416 2010 Segment Gross Profit Contribution: $24.6 million Offshore Supply Fleet Growth Illustrator Basis 12 Vessels 16 Estimated Pro-Forma EBITDA - Offshore Supply Business Estimated Pro-Forma EBITDA Assumptions 2015 Pro-Forma based on the operation of our twelve PSVs (seven operating + five currently under construction) Average gross daily earnings for NB vessels: consistent with average actually obtained by our fleet in 1Q 2011 (please refer to previous slide) Positioning costs of $350k per Newbuild (Voyage Expenses) Running Costs for NB vessels equivalent to average running costs of 1H 2010 18 Ocean Business 1Q 2011 Highlights Decrease in revenues of 19% is mainly explained by : Sale of our Capesize vessels Princess Susana, Princess Nadia, Princess Marisol and Princess
